'PER CURIAM.
Upon consideration' of the 'petition' of George E. Holt, to continué the he'áring of the Board of Governors of The Florida Bar, scheduled for December 15, 1956 and to desist from further :propeeding_ therein pending determination and decision b.y this Court of 1 the , question' of -whether; The Florida Bar has jurisdiction to enforce the disciplinary provisions of this court’s integration rule against said George E. Holt,, a circuit judge of this state,
It is ordered that the motion to stay of the said George E. Holt above referred to be and the same is hereby denied.
This cause is hereby set for hearing on the merits of the controversy before this court En Banc on January 9, 1957, at 9:00 o’clock a.m. Briefs of The Bar to be filed and served not later than January 4, 1957. Reply brief thereto of the said George E. Holt to be filed on or before the date of said hearing. Thirty minutes to the side is allotted for oral argument.
Pending ultimate decision by ’this Court on the jurisdictional question raised by the pending petition, nothing in this order shall be construed as superseding the requirement of the confidential nature of the investigation currently being conducted by The Florida Bar.
This matter is as yet only.,in an investiy gatory .stage. By the time the Board has concluded the pending- investigation and becomes prepared to act in any manner this Court will have determined .the question of jurisdiction of the. Board to proceed further in connection -with petitioner.
DREW, C. . j., and ' TERRELL, THOMAS, HOBSON, THORNAL ahd O’CONNELL, JJ.,- concur. .
ROBERTS, J., dissents.